DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/21/2019.  These drawings are approved and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Clm 12:  This claim recites “the upper and lower portions” in line 1 of the claim.  There is a lack of antecedent basis for these limitations in the claim.  Claim 1, from which this claim depends, does not set forth upper and lower portions.  
Re Clm 13:  This claim recites “the upper and lower portions” in line 1 of the claim.  There is a lack of antecedent basis for these limitations in the claim.  Neither Claim 7 nor claim 1, from which this claim depends, set forth upper and lower portions.  
Re Clm 14:  This claim recites “the topside of the upper portion” in line 2 of the claim.  There is a lack of antecedent basis for these limitations in the claim.  Neither Claim 7 nor claim 1, from which this claim depends, set forth a topside or an upper portion.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (US 8858112).
	Re Clm 1:  Wallace et al. disclose (fig 45 and 47) a spacer piece (45.300) for securing a guardrail beam (14) to a support post (12) in a guardrail system, the spacer piece including a breakable portion (See annotated fig below) capable of breaking preferentially during an impact, and release the beam from the support post.  Examiner notes that a “breakable portion” only requires the capability of breaking, which the middle portion of the spacer in Wallace et al. would do given a certain force.  

    PNG
    media_image1.png
    284
    423
    media_image1.png
    Greyscale


Re Clm 2: Wallace et al. disclose wherein the spacer piece is capable of mounting to the guardrail beam at the breakable portion (fig 47).
	Re Clm 3: Wallace et al. disclose wherein the spacer piece is capable of being mounted to the support post at a portion thereof that is not the breakable portion (at the upper and lower portions, see fig 47).
	Re Clm 4: Wallace et al. disclose wherein the portion including an upper portion and a lower portion separated by the breakable portion (see annotated fig above), the upper and lower portion capable of being mounted to the support post (see fig 47).
	Re Clm 5: Wallace et al. disclose wherein the breakable portion is provided as all or part of a narrowed neck between the upper portion and the lower portion (see figs).
	Re Clm 6: Wallace et al. disclose wherein the spacer piece includes a guardrail mounting plane and support post mounting plane (front and back planes/surfaces), the breakable portion only extending partway from the guardrail mounting plane to the support post mounting plane (see figs 45 and 47).



	Re Clm 11: Wallace et al. disclose wherein the spacer is capable of permitting more than one mounting position or orientation on the support post (e.g. rotated, upside down, at another longitudinal location, etc.).
Re Clm 16: Wallace et al. disclose a guardrail system (fig 47) including: a guardrail beam (14); at least one support post (12); and a spacer piece as claimed in claim 1 (45.300).

Claims 1-4, 7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 7832713).
Re Clm 1:  King discloses (fig 18) a spacer piece (70) for securing a guardrail beam to a support post in a guardrail system (see figs), the spacer piece including a breakable portion (for example the middle section) capable of breaking preferentially during an impact, and release the beam from the support post.  Examiner notes that a “breakable portion” only requires the capability of breaking, which the middle portion of the spacer in Wallace et al. would do given a certain force at a certain central/middle location.  

    PNG
    media_image2.png
    819
    642
    media_image2.png
    Greyscale


Re Clm 2: King discloses wherein the spacer piece is capable of mounting to the guardrail beam at the breakable portion (see mounted spacer in figs).
	Re Clm 3: King discloses wherein the spacer piece is capable of being mounted to the support post at a portion thereof that is not the breakable portion (for instance at upper and lower portions, above and below the middle breakable portion).
	Re Clm 4: King discloses wherein the portion including an upper portion and a lower portion separated by the breakable portion (above and below the middle breakable portion), the upper and lower portion capable of being mounted to the support post (see figs).
Re Clm 7: King discloses wherein the spacer piece includes opposing outer side walls that extend from a guardrail mounting side of the spacer piece to a support post mounting side (see figs 13-22).

	Re Clm 11: King discloses wherein the spacer is capable of permitting more than one mounting position or orientation on the support post (e.g. rotated, upside down, at another longitudinal location, using different apertures of spacer, etc.).
Re Clm 12 (as best understood): King discloses wherein the upper and lower portions each include multiple channels therein, for selectively receiving fastening elements, the selective positioning of fastening elements permitting more than one mounting position or orientation on the support post (see channels separated by elements 72-82).
Re Clm 13 (as best understood): King discloses wherein the upper and lower portions, at the support post mounting side, include laterally extending angled guide flanges (45).
Re Clm 14 (as best understood): King discloses wherein, at the support post mounting side, a hook portion (40) projects from the topside of the upper portion.
	Re Clm 15 (as best understood): King discloses wherein, at the guardrail mounting side, a lip tab (64) projects from the underside of the lower portion.
Re Clm 16: King discloses a guardrail system (figs 13-22) including: a guardrail beam; at least one support post; and a spacer piece as claimed in claim 1.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678